DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (USPN 2017/0228363).

With respect to claim 1, Takahashi teaches a method for generating a reply message (Figs. 1-13), comprising: 
acquiring a current application scene of a user (Figs. 1-13 and paragraphs [0098], [0118] and [0121]); 
acquiring a target object type in conversation with the user (Figs. 1-13 and paragraphs [0094], [0115] and [0116]); 
generating at least one candidate reply content corresponding to the application scene (Figs. 1-13 and paragraphs [0098], [0118] and [0121]) and matching with the target object type in an expression style (Figs. 1-13 and paragraphs [0094], [0115] and [0116]); and 
adjusting the expression style of the candidate reply content according to an expression style of the user on historical content, to generate at least one target reply content (Figs. 1-13.  At least Figs. 6 and 10 and paragraphs [0081]-[0084], [0104], [0110]-[0112], [0157]-[0166], [0180] and [0252]-[0255] teach adjusting based on a selection history DB).
However, Takahashi fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art at the time of the invention (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the various teachings of Takahashi because paragraph [0209] suggests modifications to the disclosed embodiments.

	With respect to claim 2, Takahashi teaches the method of claim 1, discussed above, wherein acquiring a current application scene of a user, comprises at least one of: 
acquiring a current activity state of the user through parameter information detected by a sensor configured on a smart device (Takahashi, Figs. 1-13 and paragraphs [0098], [0118], [0121] and [0146]); 
acquiring the current application scene of the user through log information configured on the smart device by the user; 
acquiring the current application scene of the user through an application currently running on the smart device (Takahashi, Figs. 1-13 and paragraphs [0096], [0119] and [0120]).

With respect to claim 3, Takahashi teaches the method of claim 1, discussed above, wherein, acquiring a target object type in conversation with the user, comprises at least one of: 
acquiring a group type to which a message received by the user belongs, and determining the target object type in conversation with the user according to the group type (Takahashi, Figs. 1-13 and paragraphs [0094], [0115] and [0116]); 
acquiring a user label preset by the user for a target object, and determining the target object type in conversation with the user according to the user label (Takahashi, Figs. 1-13 and paragraphs [0094], [0115] and [0116]).

With respect to claim 4, Takahashi teaches the method of claim 1, discussed above, wherein, the reply content comprises: 
a confirmation type reply content, and/or a postponing type reply content (Figs. 1-13.  At least Figs 3-6 and paragraph [0064] teach confirmation type reply content).

With respect to claim 5, Takahashi teaches the method of claim 1, discussed above, further comprising: 
displaying an editable prompt on key information of the target reply content selected by the user to be sent (Figs. 1-13.  At least Fig. 5, items 36 and 320 and Fig. 6 and paragraphs [0064] and [0065] and [0070]-[0074]); 
acquiring modification information of the user on the key information (Figs. 1-13.  At least Fig. 5, items 36 and 320 and Fig. 6 and paragraphs [0064] and [0065] and [0070]-[0074]), and 
updating the target reply content according to the modification information (Figs. 1-13.  At least Fig. 5, items 36 and 320 and Fig. 6 and paragraphs [0064] and [0065] and [0070]-[0074]).

With respect to claim 6, Takahashi teaches the method of claim 5, discussed above, wherein, after updating the target reply content according to the modification information, further comprising: 
storing a correspondence relationship between the key information and the modification information (Takahashi, Figs. 1-13.  At least Figs. 2 and 6 and paragraphs [0081]-[0084], [0096], [0104], [0111], [0112], [0119], [0120] and [0160]-[0169] teach storing a selection history); and 
adjusting subsequently generated candidate reply content according to the correspondence relationship (Takahashi, Figs. 1-13.  At least Figs. 2 and 6 and paragraphs [0081]-[0084], [0096], [0104], [0111], [0112], [0119], [0120] and [0160]-[0169] teach using a selection history to determine a candidate reply).

With respect to claim 7, Takahashi teaches the method of claim 1, discussed above, further comprising: 
detecting whether a current scene feature satisfies a preset trigger condition (Takahashi, Figs. and paragraphs [0098], [0118] and [0121].  At least paragraph [0118] teaches riding in a vehicle or riding on a train as a preset trigger condition); 
sending the target reply content to the target object when the scene feature satisfies the trigger condition (Takahashi, Figs. and paragraphs [0098], [0118] and [0121].  At least paragraph [0118] teaches a reply specific to riding in a vehicle or riding on a train).

Claim 8, an electronic device, corresponds to and is analyzed and rejected for substantially the same reasons as the method of Claim 1, discussed above.
Examiner notes Takahashi further teaches at least one processor (Fig. 12, item 150); and 
a memory communicatively coupled to the at least one processor (Fig. 12, items 152, 154 and 164 and paragraphs [0182] and [0228]).

The further limitations of claims 9-14 are rejected for substantially the same reasons as claims 2-7, discussed above.

Claim 15, a non-transitory computer-readable storage medium stored with computer instructions, corresponds to and is analyzed and rejected for substantially the same reasons as the method of Claim 1, discussed above.
Examiner notes Takahashi further teaches a non-transitory computer-readable storage medium (Fig. 12 and paragraphs [0182] and [0228]).

The further limitations of claims 16-20 are rejected for substantially the same reasons as claims 2-6, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Zhang et al. (USPN 2014/0189027) teaches reply messages based on historical interaction information; and
Alameh et al. (USPN 2016/0344856) and Raman (USPN 2014/0372896) teach automatic reply messages.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623